Citation Nr: 1449941	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma

(The issue of entitlement to service connection for hypertension is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972 and from August 2004 to January 2005.  

This matter is on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board in August 2010 and September 2013 for further development and is now ready for disposition.

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, all additional documents should be incorporated into his VBMS file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is presumed to have been in sound condition at the time of his second period of active duty, and VA has not established through clear and unmistakable evidence that his glaucoma both preceded this period of active duty service and that it did not increase in severity during such service.  
CONCLUSION OF LAW

The criteria for service connection for glaucoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

Service Connection

The Veteran is seeking service connection for glaucoma, which he asserts began during his first period of active duty service from October 1968 to October 1972, and worsened in severity during his second period of active duty service from August 2004 to January 2005.  Specifically, at his hearing before the Board in July 2010, he stated that his glaucoma was first observed in the form of elevated eye pressure in 1973, although it was not clinically diagnosed as glaucoma at that time.  He also complained of pain in the right eye very shortly after his second period of active duty service concluded.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

An alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as glaucoma is not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(b) (2014).

The Veteran's pre-deployment physical examination in August 2004 does not include any clinical observations of glaucoma.  While he did mention that he was taking "eye meds," this statement alone does not rise to the level of a defect that is noted at the time of examination.  See 38 C.F.R. § 3.304(b)(1).  The Board must presume that he was in sound condition at the time he entered his second period of active duty.  

Even if there was sufficient to evidence to rebut the presumption of soundness, VA has not established by clear and unmistakable evidence that his glaucoma did not worsen in severity during service.  

In particular, as was noted in the Board's September 2013 Remand, the Veteran was observed to have 20/25 vision bilaterally at an eye evaluation in August 2004.  However, at another evaluation in May 2005 (shortly after his return from active duty), his vision was observed to be 20/30 bilaterally, which indicates that his vision worsened since August 2004.  While this difference could be due to normal measurement variances, it nevertheless weighs against VA's ability to establish by clear and unmistakable evidence that the Veteran's glaucoma did not worsen during active duty.  

The Veteran underwent examinations by various VA ophthalmologists in October 2011, October 2013 and January 2014 in order to resolve this issue.  However, none of these examinations or corresponding opinions provided clear and unmistakable evidence that the Veteran's glaucoma did not worsen in service.  

Service connection is warranted.


ORDER

Service connection for glaucoma is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


